RESOLUCIÓN
En nuestra jurisdicción, la responsabilidad y labor de representar ante el foro judicial a las personas de escasos recursos económicos o indigentes acusados de la comisión de delitos recae, de ordinario y de manera principal, sobre los hombros de los abogados y las abogadas que integran la *81Sociedad para la Asistencia Legal. Véase Ramos Acevedo v. Tribunal Superior, 133 D.P.R. 599 (1993), en el cual se ex-plica que esta institución sin fines de lucro sufraga sus gastos operacionales con fondos principalmente provenien-tes del Estado Libre Asociado de Puerto Rico.
Como es de conocimiento general y ha sido reseñado por la prensa local, la Unión Independiente de Abogados de la Sociedad para Asistencia Legal ha decretado una huelga en reclamo de aumentos salariales. Según ha sido corrobo-rado por el Señor Juez Presidente, el referido conflicto la-boral está afectando primordialmente el derecho de repre-sentación legal de todo acusado o acusada que cualifica para obtener servicios de la Sociedad para Asistencia Legal. Además, trastoca los procedimientos judiciales, en la medida en que los tribunales se ven obligados a pospo-ner las vistas de los casos ante la ausencia de representa-ción legal. Ello podría atentar contra el derecho a juicio rápido de las personas acusadas en nuestro sistema judicial.
La situación antes resumida afecta, además, la admi-nistración de la justicia, al impedir que la Rama Judicial cumpla con su deber y con la expectativa de la ciudadanía, especialmente de las víctimas de delito, de que los casos se ventilen de manera expedita y eficiente en los tribunales. La emergencia que representa esta situación requiere que se tomen medidas cautelares para proteger los derechos, deberes e intereses afectados. En atención a ello, el Tribunal resuelve que mientras dure esta situación de emergen-cia, aplicarán las siguientes normas especiales relativas a la asignación de abogados y abogadas de oficio en procedi-mientos de naturaleza penal:
1. Se faculta a los Jueces y Juezas Administradores y a los Jueces y Juezas del Tribunal de Primera Instancia a nombrar abogados o abogadas de oficio sin tener que utili-zar las Reglas 8 (Orden de Asignación) y 10 (Registro para el Control de Asignaciones) del Reglamento para la Asig-*82nación de Abogados y Abogadas de Oficio en Procedimien-tos de Naturaleza Penal, 4 L.P.R.A. Ap. XXVIII, vigente desde el 1ro de julio de 1998.
2. Se autoriza a los abogados y abogadas de oficio que presten sus servicios durante este período a solicitar com-pensación económica por todas las horas trabajadas, rele-vándoles de la obligación de ofrecer servicio gratuito dis-puesto en la Regla 26 del Reglamento para la Asignación de Abogados y Abogadas de Oficio en Procedimientos de Naturaleza Penal, 4 L.P.R.A. Ap. XXVIII. El procedimiento para solicitar del Estado esta compensación y el reembolso de los gastos razonables se hará siguiendo lo dispuesto en las Reglas 27 y 30 del referido reglamento, 4 L.P.R.A. Ap. XXVIII.
Debe quedar claro que esta medida de emergencia la tomamos únicamente para descargar nuestra responsabili-dad de asegurar la buena marcha de la administración de la justicia criminal en Puerto Rico. De ningún modo debe interpretarse que desaprobamos los reclamos de los aboga-dos en huelga ni que pretendamos afectar su derecho cons-titucional a hacer esos reclamos. Esta Resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo